Citation Nr: 0527724	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  99-00 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service-connected arthritis of the left knee with 
postoperative scar, status post left total knee replacement, 
for the period beginning September 1, 1998 to March 6, 1999.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

The issue of entitlement to an increased evaluation for left 
knee disorder prior to March 7, 1999 initially came to the 
Board of Veterans' Appeals (Board) from an April 1998 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which assigned a 30 
percent evaluation, effective September 1, 1998.  In an April 
2002 rating decision, the RO awarded a temporary 100 percent 
evaluation for the veteran's left knee disorder, effective 
March 7, 1999, and then assigned an evaluation of 30 percent, 
effective May 1, 2000.  The veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
September 2004.

The Board notes that it appears from statements received by 
the veteran in March 2004 and September 2004 that he is 
raising the issues of entitlement to service connection for 
left ankle disorder, left hip disorder, lower back disorder, 
and depression, all secondary to his left knee disorder.  In 
a written statement from the veteran received July 2001, the 
veteran also appeared to show interest in applying for 
vocational rehabilitation benefits.  These issues are 
referred to the RO.

In a decision promulgated in December 2004, the Board 
determined that the veteran was entitled to the assignment of 
a separate 10 percent rating for instability and subluxation 
of the left knee; but found that a rating in excess of 30 
percent was not warranted for the service-connected 
arthritis, left knee with postoperative scar, status post 
left total knee replacement, for the period beginning 
September 1, 1998 to March 6, 1999; and as such, denied the 
veteran's claim.  (The Board remanded the issue of 
entitlement to a rating in excess of 30 percent for the 
veteran's service-connected left knee disability for the 
period beginning on May 1, 2000.)  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

While his claim was pending at the Court, the veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion requesting that the Court vacate that portion of 
the Board's decision which denied a rating in excess of 30 
percent for the service-connected arthritis, left knee with 
postoperative scar, status post left total knee replacement 
for the period beginning September 1, 1998 to March 6, 1999, 
and remand the case to the Board for further development and 
readjudication.  In a July 2005 Order, the Court granted the 
Joint Motion.  The case was returned to the Board.  


FINDING OF FACT

The evidence shows total left knee replacement which required 
revision on March 7, 1999 because of objective evidence of 
chronic residuals manifested by severe painful motion or 
severe weakness in the left knee from September 1, 1998 to 
March 6, 1999.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 60 percent, 
but no higher, for the veteran's service-connected left knee 
disorder, status post left knee replacement, from September 
1, 1998 to March 6, 1999 are met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5260, 5261 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.

The RO notified the veteran of the evidence and information 
necessary to substantiate his increased rating claim in a 
notification letter following the passage of the VCAA, dated 
in October 2001.  The VA fully notified the veteran of what 
is required to substantiate such claims in the notification 
letter.  The VCAA letter notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Increased Rating Claim

Service medical records showed that the veteran injured his 
left knee in July 1968 and subsequently underwent a 
meniscectomy.  Separation examination noted a scar on the 
left knee with weakness.  In a June 1973 rating decision, the 
RO granted service connection for left knee disorder and 
assigned a 10 percent evaluation.

Private medical records show that the veteran received a 
total left knee replacement on July 22, 1997.  The current 
appeal arises from an April 1998 rating decision that 
temporarily increased the veteran's left knee disorder 
evaluation to 100 percent from July 22, 1997 to August 31, 
1998, and then awarded a 30 percent evaluation from September 
1, 1998.  Private medical records from Pennsylvania Hospital 
show that the veteran underwent revisional total knee 
arthroplasty on March 7, 1999 due to a failed left total knee 
arthroplasty.  The veteran received a prosthetic replacement 
of the knee joint.  The RO, in an April 2002 rating decision, 
temporarily increased the veteran's left knee disorder 
evaluation to 100 percent, effective March 7, 1999, and then 
continued the 30 percent evaluation, effective May 1, 2000.  
As noted above, the issue of increased rating from May 1, 
2000 will be remanded for further development.  Therefore, 
the Board will now analyze the issue of increased evaluation 
of left knee disorder from September 1, 1998 until March 6, 
1999, currently rated at 30 percent.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2005).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO has rated the veteran under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5010 and 5055.  Traumatic 
arthritis established by X-ray findings is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2005).  Degenerative arthritis established by X-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.

As arthritis is rated on limitation of motion, Diagnostic 
Codes 5256 (ankylosis of the knee), 5260 (limitation of leg 
flexion), and 5261 (limitation of leg extension) will be 
considered.

Under Diagnostic Code 5055, replacement of the knee warrants 
a 100 percent evaluation for a one year period after the 
surgery.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability will be rated by analogy to 
Diagnostic Codes 5256, 5260 or 5261.  The minimum evaluation 
is 30 percent. 38 C.F.R. Part 4, Diagnostic Code 5055.

Here, a November 1998 VA examination report notes that the 
veteran's left knee continued to hurt even after his total 
knee replacement in July 1997 and that an August 1998 X-ray 
report showed that the total knee replacement may have been 
angled incorrectly.  On examination, the left knee was 
moderately swollen, with increased warmth, and moderate 
crepitance.  There was no effusion.  Extension was to 3 
degrees and flexion was to 105 degrees.  

A November 1998 private examination report noted that the 
veteran had persistent pain and incomplete motion since the 
total knee arthroplasty in July 1997.  The examiner noted 
that the veteran's pain and symptoms were getting 
increasingly worse and were "intolerable and severe."  The 
veteran only had a 10-minute walking tolerance and the 
veteran reported that the pain prevented him from performing 
his daily activities.  On examination, range of motion of the 
left knee was 20 degrees to 100 degrees.  There was 
instability in flexion and tightness in extension and a 
patella which traced laterally and was partially subluxed.  
The overall alignment of the knee was in valgus and the gait 
was slightly antalgic.  McMuarray's Test and Lachman Test 
were negative.  There was no anterior posterior drawer.  
Medial lateral laxity was present.  Pivot shift/Reverse pivot 
was positive.  There was no swelling or edema.  Peripheral 
pulses were palpable and full.  

The impression was painful knee arthroplasty.  The examiner 
determined that the veteran was an appropriate candidate for 
consideration of left knee revision arthroplasty.  

Other private records from September 1998 through early 1999 
reveal consistent complaints of increasing and intolerable 
left knee pain, which culminated in a second surgery.  

In sum, the medical records from the period in question 
reflect that the veteran underwent a revisional surgery 
specifically because of chronic residuals from the first knee 
replacement which consisted of severe, intolerable pain, 
including painful motion.  In other words, the second surgery 
was necessary because of the chronicity and severity of the 
veteran's left knee pain.  There is no evidence to the 
contrary.  

As such, the Board finds that the veteran's symptomatology 
meets the criteria for a 60 percent evaluation from September 
1, 1998 to March 6, 1999 because the evidence reflects 
chronic residuals consisting of severely painful motion or 
severe weakness in the affected extremity.  Resolving all 
doubt in the veteran's favor, the Board finds that a 60 
percent evaluation is warranted under Diagnostic Code 5055.  

The Board will address whether evaluation under other 
Diagnostic Codes 5256, 5260 or 5261 is applicable.

Given the ranges of motion recorded in the November 1998 VA 
medical examination and private treatment reports in the 
claims file, the knee disorder at issue does not involve 
ankylosis, and any limitation demonstrated has not been 
described as comparable to ankylosis.  Therefore, the 
application of Diagnostic Code 5256 would not be appropriate.

As for Diagnostic Codes 5260 and 5261, the Board notes that a 
recent General Counsel opinion indicated that separate 
ratings may be assigned under Diagnostic Codes 5260 and 5261 
for disorders involving the same joint. VAOPGCPREC 9-2004.

Under Diagnostic Code 5260, leg flexion limited to 60 degrees 
is rated as noncompensable and a 10 percent rating is applied 
when flexion is limited to 45 degrees.  A 20 percent rating 
is assigned for flexion limited to 30 degrees and the highest 
evaluation under this code is 30 percent, assigned for 
flexion limited to 15 degrees.  In this case, range of motion 
testing for flexion on clinical evaluation is limited to 110 
degrees, even when considering functional loss under DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  As such, the veteran 
cannot receive a separate compensable evaluation under 
Diagnostic Code 5260.

Under Diagnostic Code 5261, a 30 percent rating is warranted 
for limitation of extension to 20 degrees.  A 40 percent 
evaluation is warranted for limitation of extension to 30 
degrees and a 50 percent evaluation is warranted for 
extension limited to 45 degrees.  On VA examination conducted 
in November 1998, the left knee demonstrated 3 degrees 
extension.  Examination of the left knee showed it to be 
moderately swollen, with increased warmth and moderate 
crepitance.  Private medical examination dated in November 
1998 noted limitation of extension to 20 degrees with 
tightness in extension.  There are no other findings of 
record which would suggest a greater than 20 degrees 
limitation of extension of the left knee from September 1, 
1998 through March 6, 1999.  Therefore, using Diagnostic Code 
5260 to rate the limitation of motion due to arthritis would 
not result in a higher evaluation, even when considering 
functional loss under DeLuca, supra.

Also, the Board notes that, regarding the scar(s) of the left 
knee, there is no clinical evidence demonstrating that the 
veteran's surgical scarring was tender or painful on 
objective demonstrating to warrant a separate evaluation 
under 38 C.F.R. § 4.119, Diagnostic Code 7804 for September 
1, 1998 through March 6, 1999.

In sum, the objective medical evidence does demonstrate that 
the veteran's left knee disorder was manifested by chronic 
residuals of severe pain beginning one year after the first 
knee replacement, warranting a 60 percent evaluation under 
Diagnostic Code 5055 from September 1, 1998 to March 6, 1999.  

As noted in the December 2004 Board decision, with regard to 
38 C.F.R. § 4.71a, Diagnostic Code 5257, there are situations 
in which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 
is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca, supra.  Here, Diagnostic Code 
5257 is not predicated on loss of range of motion, and it 
would be reasonable to conclude that provisions such as 38 
C.F.R. §§ 4.40, 4.45, and 4.59 with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  However, 
VA's General Counsel has held that if a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 38 
C.F.R. §§ 4.40, 4.45, and 4.59. VAOPGCPREC 9- 98 (August 14, 
1998).  That is the case in this instance, as the veteran 
currently receives a separate rating for arthritis that is 
based on limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5055, 5260, 5261.  

In the December 2004 decision, the Board determined that the 
veteran was entitled to an additional separate evaluation 
under Diagnostic Code 5257 since the evidence demonstrates 
recurrent subluxation or lateral instability.

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight recurrent subluxation or lateral 
instability, a 20 percent evaluation is warranted for 
moderate and 30 percent for severe.  38 C.F.R. § 4.71a, 
Diagnostic code 5257.

The objective findings of partial subluxation of the left 
knee with the gait slightly antalgic demonstrates slight 
recurrent subluxation to warrant a separate 10 percent 
evaluation under Diagnostic Code 5257.  The Board found that 
the overall symptomatology of the veteran's left knee showed 
slight recurrent subluxation, which warranted a 10 percent 
evaluation under 38 C.F.R. § 4.71A, Diagnostic Code 5257, 
from September 1, 1998 to March 6, 1999.  As the Court did 
not vacate this portion of the Board's December 2004 
decision, it stands.

In sum, the Board has considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available Diagnostic Codes and the 
medical evidence of record, the Board finds that the veteran 
is entitled to an evaluation of 60 percent, but not higher 
under 5055 from September 1, 1998 to March 6, 1999.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2005).


ORDER

A disability rating of 60 percent is granted for the service-
connected left knee arthritis with postoperative scar, status 
post left total knee replacement, for the period beginning 
September 1, 1998 to March 6, 1999, subject to the laws and 
regulations governing the payment of monetary benefits.


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


